DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/21 has been entered.
Response to Amendment
	Claims 1, 3-6, and 9-19 are currently pending.  Claims 2, 7, and 8 are cancelled.  The previously stated 112, 2nd paragraph rejection of claims 18 and 19 is withdrawn.  The amended claims do overcome the previously stated 103 rejections.  However, upon further consideration, claims 1, 3-6, and 9-19 are rejected under the following new 103 rejections.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminska et al (US 2010/0270924) in view of Lu et al (CN .
Regarding claim 1, 3, 5, 9-13, and 19, Kaminska et al discloses a light-emitting/charge storage device “700” (battery with display function) comprising:  
an OLED active layers “7012” (OLED portion / non-volatile display layer), a [substrate layer “7013” + insulating layer “7021”] (transparent shared substrate), and a charge storage portion “7022” (power layer);
the OLED portion comprises an anode layer “207” (second electrode layer), an electroluminescent layer “204” (display medium layer), a cathode layer “202” (first electrode layer), and an insulating layer “201” (transparent medium layer); the anode layer is located between the electroluminescent layer and the substrate layer, the electroluminescent layer is located between the anode layer and the cathode layer; the electroluminescent layer is inherently filled with display cells; and wherein at least one of the cathode layer and anode layer is at least partially transparent, and wherein the insulating layer may be transparent;
the charge storage portion may comprises a thin film battery comprising an anode (first electrode material), a solid electrolyte, a cathode (second electrode material), the solid electrolyte is located between the anode and the cathode;
wherein the anode layer “207” (second electrode layer) comprising an anode layer and an interconnect “704” (second electrode lead) connected to the anode layer, the cathode layer “202” (first electrode layer) comprising a cathode layer and an interconnect “704” (first electrode lead) connected to the cathode layer, and the cathode 
and the light-emitting/charge storage device further comprises a carrier substrate layer “703” (first connection part); wherein each of the layers of the OLED portion may be extended to be in electrical contact with the carrier substrate layer through interconnects “704” which implies that the cathode layer is connected to the carrier substrate layer via the interconnect “704” and the anode layer is connected to the carrier substrate layer via the interconnect “704”; wherein the carrier substrate layer includes an energy recharge circuit “705” which may be connected to an external power recharge source (not shown) (external power supply) through wired or wireless electrical connection; wherein the carrier substrate layer is an edge connector, the interconnect on the cathode layer and the interconnect on the anode layer are connected to a conductive medium contained in the carrier substrate layer ([0031],[0032],[0043],[0045],[0055]-[0058] and Fig. 2C and 7).

    PNG
    media_image1.png
    579
    880
    media_image1.png
    Greyscale


Lu et al discloses a battery comprising: a power layer comprises a first electrode current collector “101”, a first electrode material “102”, electrolyte “103”, a second electrode material “104” and a second electrode current collector “105”, the electrolyte is located between the first electrode material and the second electrode material, the first electrode material is located between the first electrode current collector and the electrolyte, and the second electrode material is located between the second electrode current collector and the electrolyte; and a PCB substrate “107” (substrate layer), the second electrode current collector is placed on the PCB substrate; and the second electrode current collector and the PCB substrate constitute a PCB structure ([0024] and Fig. 1).

However, Kaminska et al as modified by Lu et al does not expressly teach transparent medium layer and the PCB substrate forms a sealed space with the display medium layer sealed in the sealed space (claim 1); wherein the display cells are microcapsules or liquid crystal molecules (claim 3); wherein when the display cells are liquid crystal molecules, the battery further comprises a first alignment film and a second alignment film, the first alignment film is located between the first electrode layer and the display medium layer; the second alignment film is located between the display medium layer and the second electrode layer (claim 5); wherein the pixel cell comprises a thin-film transistor and a pixel electrode connected to the thin-film transistor (claim 13).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska/Lu light-emitting/charge storage device to include transparent medium layer and the PCB substrate forms a sealed space with the display medium layer sealed in the sealed space; wherein the display cells are liquid crystal molecules and comprises a first alignment film and a second alignment film, the first alignment film is located between the first electrode layer and the display medium layer; the second alignment film is located between the display medium layer and the second electrode layer; wherein the first electrode layer comprises a first electrode and a first electrode lead connected to the first electrode, the second electrode layer comprises a second electrode and a second electrode lead connected to the second electrode, and the first electrode and the second electrode are located above the display medium layer and under the display medium layer, 
However, Kaminska et al as modified by Lu et al and Tanaka does not expressly teach the first electrode layer and the second electrode layer further comprising a plurality of scan lines, a plurality of data lines and a plurality of pixel cells; each pixel cell is located in a matrix formed by the scan lines and the data lines in the first electrode layer and is surrounded by a corresponding scan line and a corresponding data line (claim 1); wherein the first electrode is a pixel electrode and the second electrode is a shared electrode (claim 9); wherein the first electrode layer further comprises a display driver, the display driver is connected to the pixel cells in the first electrode layer via the scan lines and the data lines and is configured to drive the pixel cells in the first electrode layer (claim 10); wherein the first electrode is a shared electrode, the second electrode is a pixel electrode (claim 11); wherein the second electrode layer further comprises a display driver, the display driver is connected to the pixel cells in the second electrode layer via the scan lines and the data lines and is configured to drive the pixel cells in the first electrode layer (claim 12).
Park discloses a liquid crystal display comprising a liquid crystal display panel “100”, a scan driver “200”, and a data driver “300”; wherein the liquid crystal display panel comprising a number of pixels “110” (pixel cells) arranged in a matrix format and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska/Lu/Tanaka device to include a first electrode layer and a second electrode layer that further comprises a plurality of scan lines, a plurality of data lines and a plurality of pixel cells; each pixel cell is located in a matrix formed by the scan lines and the data lines in the first electrode layer and is surrounded by a corresponding scan line and a corresponding data line; wherein the first electrode is a pixel electrode and the second electrode is a shared electrode; wherein the first electrode layer further comprises a display driver, the display driver is connected to the pixel cells in the first electrode layer via the scan lines and the data lines and is configured to drive the pixel cells in the first electrode layer; wherein the first electrode is a shared electrode, the second electrode is a pixel electrode; wherein the second electrode layer further comprises a display driver, the display driver is connected to the pixel cells in the second electrode layer via the scan lines and the data lines and is configured to drive the pixel cells in the first electrode layer in order to 
Examiner’s note:  the Office takes the position that the combination of Kaminska and Lu would result in a printed circuit board substrate that has the dual function of transmitting signals for the OLED display and the battery.  Therefore, the second electrode current collector (of the battery) would necessarily be multiplexed as one surface layer of the PCB substrate and the first electrode layer (of the display layer) would necessarily be multiplexed as another surface layer of the PCB substrate because the PCB substrate would simultaneously transmit signals for both the display layer and the battery on the same circuit.  In addition, since the second current collector, the PCB substrate and the first electrode layer are integrated together, these components can be construed as a PCB structure.
Regarding claim 14, Lu et al also discloses a battery further comprises a first electrode lead “109” (first electrode wiring) and a second electrode lead “110” (second electrode wiring); the second electrode current collector and the first electrode lead and the second electrode lead are located on a same plane; the second electrode lead and the second electrode current collector are conductive; the first electrode lead and the first electrode current collector are conductive, and the first electrode lead is inherently insulated to the second electrode current collector and the second electrode lead ([0026]).  
Regarding claims 15 and 16, Lu et al also discloses an electronic device containing a battery “301”, wherein the electronic device further comprises a main board 
Regarding claim 17, Kaminska et al as modified by Lu et al does not expressly teach an electronic device further comprising an auxiliary circuit board; the auxiliary circuit board is connected to the main circuit board via a third junction located at an edge of the auxiliary circuit board itself, and the auxiliary circuit board is arranged with one or more electronic elements.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska/Lu electronic device to include an auxiliary circuit board, wherein the auxiliary circuit board is connected to the main circuit board via a third junction located at an edge of the auxiliary circuit board itself, and the auxiliary circuit board is arranged with one or more electronic elements because duplication of parts was held to have been obvious (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminska et al in view of Lu et al and Tanaka and Park as applied to claim 3 above, and further in view of Kimura (US 2010/0224878).  
However, Kaminska et al as modified by Lu et al, Tanaka, and Park does not expressly teach microcapsule that contains transparent liquid, and a plurality of white 
Kimura discloses a microcapsule (display cells) in which transparent liquid, white microparticles (white particles) which are charged positively or negatively, and black microparticles (black particles) which are charged to polarity different than that of the white microparticles are encapsulated, wherein in the microcapsule which is provided between a first electrode layer (pixel electrode) and a second electrode layer (shared electrode), when an electric field is applied by the first electrode layer and the second electrode layer, the white microparticles and the black microparticles move to opposite sides, so that white or black can be displayed ([0393]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska/Lu/Tanaka/Park device to include microcapsule that contains transparent liquid, and a plurality of white particles with charges of a first polarity and a plurality of black particles with charges of a second polarity in the transparent liquid; wherein the white particles and the black particles are driven by an electric field between the pixel electrode and the shared electrode, wherein if the charges of the first polarity are positive charge, the charges of the second polarity are negative charge; if the charges of the first polarity are negative charge, the charges .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminska et al in view of Lu et al, Tanaka, and Park as applied to claim 3 above, and further in view of Kanbe et al (US 4781441).  
However, Kaminska et al as modified by Lu et al, Tanaka, and Park does not expressly teach liquid crystal molecules that are bistable liquid crystal molecules.  
Kanbe et al discloses liquid crystals that are bistable liquid crystal molecules (col. 3, lines 23-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kaminska/Lu/Tanaka/Park device to include liquid crystal molecules that are bistable liquid crystal molecules in order to provide liquid crystals that are oriented to either of two stable states at an extremely high speed and states that are maintained when an electric field is not supplied, thereby improving on a large number of problems with prior art liquid crystal devices (col. 3, lines 26-33).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, and 9-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
         
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729